Citation Nr: 0929823	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  04-30 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date prior to January 19, 1994, 
for a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The Veteran had active duty from January 1954 to March 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

In September 2006, the Board issued a decision in this case, 
denying an earlier effective date for a TDIU.  The Veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  In March 2009, the Court issued 
a Memorandum Decision that vacated the Board's September 2006 
decision and remanded the case for further action.  

The Veteran testified at a videoconference hearing before the 
Board in August 2006; the undersigned Veterans Law Judge 
presided.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Court's March 2009 decision noted that the Board's 
finding that the RO's grant of TDIU in 1995 was not appealed 
and became final was not erroneous, and that, therefore, the 
Board's finding that the appellant's 2003 request for an 
earlier effective date for TDIU was a "freestanding" claim 
for an earlier effective date was also not erroneous.  Thus, 
pursuant to Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006), 
VA has no authority to adjudicate the "freestanding" claim 
for an earlier effective date for TDIU.  The Court also 
noted, however, that the RO issued a sua sponte rating 
decision in December 2004 that revised the effective date of 
the TDIU rating based on CUE in the 1995 rating decision, and 
the Court stated that it was directly reviewing the new, 
revised December 2004 effective date decision.

The Court also noted that, in April 1981, the Veteran filed a 
claim for service connection for a right knee disorder.  A 
rating decision in August 1982 denied service connection, 
finding that his right knee injury existed prior to service 
and was not aggravated by service; the Veteran was notified 
of that decision in August 1982.  In January 1983, the RO 
received communication from the Veteran in which he referred 
to "the disability of my knees" and requested 
"reconsideration and the award of additional disability."  
The RO wrote the Veteran in February 1983, stating that, "In 
order to establish service-connection for your right knee, 
you should submit medical evidence that your right knee 
condition was aggravated during active duty.  No further 
action can be taken until this evidence is received."  

The Veteran argued to the Court that his January 1983 
statement should have been considered as a notice of 
disagreement (NOD) to the August 1982 rating decision, and 
therefore, because no statement of the case (SOC) was issued, 
that rating decision is not final and his service connection 
claim remains pending.  See Tablazon v. Brown, 8 Vet. App. 
359, 361 (1995).  He also argued that his 1982 claim also 
raised the issue of a TDIU, which then also remained pending 
due to the nonfinal status of the claim.  

The Court indicated that judicial review of the RO's December 
2004 decision as to an earlier effective date should wait 
until VA has adjudicated the Veteran's allegations concerning 
the 1982 rating decision, finding, in effect, that the issue 
on appeal was inextricably intertwined with the NOD question, 
citing Holland v. Gober, 10 Vet. App. 433, 436 (1997); see 
also Smith v. Gober, 236 F.3d 1370, 1372 (Fed. Cir. 2001), 
and Gurley v. Nicholson, 20 Vet. App. 573, 575 n.1 (2007).  
The Court noted that, "a great number of things would have 
to go right before an earlier effective date for TDIU could 
be awarded."  But the Court held that it had no jurisdiction 
over those issues and expressed no opinion as to the merit of 
the Veteran's assertions.  

The Board also notes that, in a written statement and 
testimony presented at his Board hearing, the Veteran appears 
to have alleged clear and unmistakable error (CUE) in the 
August 1982 rating decision, as well as CUE in a September 
1986 rating decision in failing to grant service connection 
for neuropathy and erectile dysfunction.  The validity of the 
CUE claim regarding the August 1982 rating decision depends 
initially on the determination regarding the Veteran's 
allegations concerning the NOD.  See Best v. Brown, 10 Vet. 
App. 322, 325 (1997) (appellant cannot raise CUE claim with 
respect to rating decision that is not final).  So, the NOD 
question must be decided first.  The Board finds that that 
CUE claim, as well as the claim of CUE in the September 1986 
rating decision, is also inextricably intertwined with - and 
a necessary predicate for - the Board's consideration of the 
issue relating to an earlier effective date for the award of 
a TDIU, since a favorable decision as to any of the other 
issues could similarly affect the decision on the effective 
date issue on appeal.  

Accordingly, the Board finds that the RO should address the 
Veteran's allegations concerning all of the above issues 
prior to final appellate consideration of the claim for an 
effective date prior to January 19, 1994, for a TDIU.  

Therefore, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  First, adjudicate the issue of 
whether the Veteran's January 1983 
written statement constituted a timely 
NOD to the August 1982 rating decision, 
considering the law in effect in January 
1983.  

a.  If it is determined that a 
timely NOD with the August 1982 
rating decision was filed, 
provide the Veteran and his 
representative with a statement 
of the case (SOC), as required.  

b.  If it is determined that a 
timely NOD was not filed, 
consider the Veteran's 
allegations concerning CUE in 
the August 1982 rating decision 
in denying service connection 
for a right knee disorder.  

2.  Then, consider the Veteran's 
assertions concerning CUE in the 
September 1986 rating decision in denying 
service connection for neuropathy and 
erectile dysfunction.  

3.  After the above actions have been 
completed, readjudicate the Veteran's 
claim for an effective date prior to 
January 19, 1994, for a TDIU.  If the 
claim is not granted to his satisfaction, 
provide the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and give 
them an opportunity to respond prior to 
returning the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

